LINCOLN BANCORP live. play. prosper [COVER PHOTO OMITTED] CORPORATE PROFILE Lincoln Bancorp (the “Company”) and Lincoln Bank (the “Bank”) are headquartered in Plainfield, Indiana, with additional offices in Avon, Bargersville, Brownsburg, Crawfordsville, Frankfort, Franklin, Greenwood, Indianapolis, Mooresville, Morgantown, Nashville and Trafalgar. Lincoln was organized in 1884 as Ladoga Federal Savings and Loan Association. In 1979, it merged with Plainfield First Federal Savings and Loan Association. After several name changes, it became Lincoln Bank in 2003. On August 2, 2004, Lincoln acquired First Shares Bancorp, Inc. (“First Bank”). On November 1, 2006, the Company became a state-chartered bank holding company. This change enabled the Bank to provide more banking services than were possible under its former thrift charter. The Company’s common stock is traded on Nasdaq under the symbol “LNCB.” At December 31, 2007, approximately 13 percent of the 5.3 million outstanding shares of common stock was beneficially owned by insiders and an additional 9 percent by the Company’s ESOP. The annual cash dividend for 2007 was $0.56 per share, paid quarterly at the rate of $0.14 per share. [MAP OMITTED] Table of Contents Consolidated Financial Highlights 1 Report to Shareholders 2 Review of Operations 4 Selected Financial Data 8 MD&A 10 Consolidated Financial Statements 26 Notes to Consolidated Financial Statements 31 Executive and Corporate Officers 46 Board of Directors 48 Shareholder Information 49 [CHARTS OMITTED] Total Assets Loans at Year-End Total Deposits Net Income $ in Millions $ in Millions $ in Millions $ in Millions 2004 $809 2004 $573 2004 $516 2004 $3.66 2005 $844 2005 $600 2005 $601 2005 $1.20 2006 $884 2006 $635 2006 $656 2006 $2.90 2007 $889 2007 $642 2007 $656 2007 $1.75 FINANCIAL HIGHLIGHTS (Dollar amount in thousands, except share amounts) 2007 2006 % change For the Year Interest income $ 53,694 $ 51,218 +4.8 % Interest expense 31,908 29,007 +10.0 Net interest income 21,786 22,211 -1.9 Provision for loan losses 957 884 +8.3 Noninterest income 5,023 5,429 -7.5 Noninterest expense 24,492 23,043 +6.3 Net income 1,749 2,900 -39.7 At Year End Assets $ 889,314 $ 883,543 +0.7 % Securities 150,406 151,237 -0.5 Loans, net 635,834 629,283 +1.0 Deposits 656,405 655,664 +0.1 Stockholders’ equity 98,986 99,300 -0.3 Per Share Data Basic earnings $ 0.35 $ 0.58 -39.7 % Diluted earnings 0.34 0.56 -39.3 Book value 18.63 18.63 No change Cash dividends 0.56 0.56 No change Ratios Return on average equity 1.76 % 2.89 % Return on average assets 0.20 0.33 Dividend payout/Net income 164.71 100.00 Average equity to average assets 11.13 11.24 1 REPORT TO SHAREHOLDERS A year ago, the economy was moving along at a fairly decent clip, and though we faced increased competition in our markets, we felt encouraged about our prospects for improved performance. Fast forward to the present, and we have witnessed a banking credit crunch and general confusion brought about by questionable lending practices by others in our industry that have affected many in the economy. Fortunately we made a decision quite some time ago not to get involved in the sub-prime lending that has befallen many national banking giants. What was apparent to us, though, was that we had to continue to restructure our balance sheet in order to grow our operation to drive future earnings. We indicated previously that we were going to transition from a thrift organization to a full service commercial bank. Historically, thrifts have relied heavily on consumer mortgages for their future growth, while full service, commercial banks have availed themselves of many different products and services to generate profits. This shift began in 2004 with the First Shares Bancorp acquisition, continued with our charter conversion to a commercial bank in November, 2006, and then followed with the balance sheet restructuring early in 2007. Balance Sheet Restructuring For 2007, we reported net income of $1.7 million or 34 cents per diluted share versus the $2.9 million or 56 cents per diluted share we reported in 2006. The majority of the shortfall was due to the announced balance sheet restructuring in March of 2007. We sold approximately $37 million in lower yielding mortgages and approximately $30 million of lower rate securities and reinvested the proceeds into higher yielding securities and commercial loans, which should result in increased profits in the future. The restructuring itself cost $.9 million or 18 cents per share. While we are pleased that the restructuring of the balance sheet is behind us, there remains much work to be done in improving the performance of the Bank. Several initiatives begun late in 2006 resulted in improved performance on several fronts. We added key people in the commercial loan department, who began selling in earnest early in 2007. Though these types of loans take longer to complete than residential mortgages, they can be more profitable to the Bank. During the year, we added about $60 million in commercial loans, but the 2 year over year comparison of total loans was up only about $7 million. This was the direct result of the balance sheet restructuring and continued sale of the majority of the mortgage loans in the secondary market. A byproduct of the current economic environment has been the lowering of long-term mortgage interest rates. Consequently, we anticipate being able to capture additionalmortgage and refinancing business in 2008 as we proactively make current and potential customers aware of these attractive rates. Branch Investments In 2007, we relocated two branches into new full service offices in high-growth areas within Mooresville and Greenwood. In each instance, we made the necessary investment in the structure because we felt this would enhance customer service and ultimately increase business at the two branches. Our analysis was correct in both instances. The staff in Mooresville generated a 28% increase in deposits from the previous year’s record levels. Since 2004, deposits at this branch have more than doubled. Our Greenwood branch at Emerson Avenue continues to perform well even in the face of intense competition within that particular market. Co-Marketing Improvements In January of 2007, we launched a series of co-marketing programs with a company that specializes in garnering new consumer customers for banks of our size. They launched several programs for us with the goal of increasing our fee income for the year. As a result, our Premium Checking program has nearly doubled new account openings. These new accounts added service charge income that in total was up over 13% and point of sale income from debit cards that helped us attain an increase of 28% from a year ago. To date, we have been pleased with the results, though there are still several untapped opportunities that we will address in the upcoming year. Outlook for 2008 Our assets are much better positioned than at this time a year ago. However, we still need to invest time, energy and talent into the other side of the balance sheet – mainly deposits. One of our goals moving forward will be to grow more demand deposits, which typically come at a lower cost for us. We’ve hired some experienced people that we believe will have a discernible impact in this area. This, coupled with a continuing emphasis on loan growth, keeps our outlook positive. I look forward to reporting our progress in the upcoming months. Sincerely, Jerry R. Engle President and Chief Executive Officer Plainfield, Indiana February 20, 2008 [PHOTO OMITTED] Jerry Engle, President and Chief Executive Officer 3 REVIEW OF OPERATIONS Operational Improvements Investments made in new personnel in late 2006 in the commercial loan area were key, as we grew the commercial loan business by $59.6 million in 2007. We also improved the yield of our residential mortgage loan portfolio by selling approximately $37 million of the portfolio and investing the proceeds in higher-yielding securities and funding a portion of our commercial loan growth. Wealso improved the yield of our investment portfolio by selling approximately $30 million of lower yielding investments and reinvesting the proceeds in higher yielding securities. The cash flows from these securities will also be used to fund future commercial loan growth. Home equity loans, a point of emphasis for consumer loan growth in 2007, were up $3.8 million. Other income, exclusive of the restructuring charge of $1.5 million, would have been $6.5 million, up 20% from 2006. The Company experienced tangible benefits from its consumer checking account campaign. In 2007, service charge fees increased $294,000 to $2,474,000.
